06/26/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 18-0335



                            No. DA 18-0335

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

DAVID MICHAEL YOUMANS,

           Defendant and Appellant.

                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including July 2, 2020, within which to prepare, file, and

serve Appellant’s opening brief on appeal.

     No further extensions will be granted.




                                                                Electronically signed by:
                                                                 James Jeremiah Shea
                                                           Justice, Montana Supreme Court
                                                                     June 26 2020